DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action in in response to the RCE of 01/05/2021.  Claims 26, 30, 31 and 39 have been amended and no claims added.   Claims 26-28, 30-36, 38-42 and 44-46 are currently pending in the instant Application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2021 has been entered.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 01/05/2021, with respect to the rejections of claims 26 and 39 under 35 USC 112 have been fully considered and are persuasive.    The rejections of claims 26 and 39 under 35 USC 112 have has been withdrawn. 

Applicant's arguments filed  01/05/2021 with respect to the rejections of claims  26-28, 30-36, 38-42 and 44-46 under 35 USC 103  have been fully considered but they are not persuasive.
In the second paragraph regarding rejections under 35 USC 103, Applicant raises the issue that Kroupa fails to teach or suggest that a plurality of circles that expand and contract on a breath-by-breath basis to indicate the timing of the inspiration and expiration, wherein a visual rate of the expansion and contraction of the plurality of circles corresponds to a pre-determined breathing rate.  Examiner acknowledges however maintains that Freeman teaches a predetermined breathing rate by way of the determination of whether the user should increase or decrease rate therein and Kroupa teaches a plurality of circles that expand or contract on a breath by breath basis as a means of indicating the timing of the inspiration and expiration according to a predetermined rate, thus the claimed invention would be obvious in view of Freeman modified to comprise the graphic of Kroupa.  
Applicant raises the issue that the "plurality of circles" are not printed matter as the expansion and contraction visual rate is tied to a pre-determined breathing rate and therefore performs a function with respect to a product "physiological monitor."  Examiner respectfully disagrees on the basis that the Examiner maintains that while a display of a predetermined breathing rate alone would not be printed matter, the condition of the display being an expanding plurality of circles as opposed to another shape amount to nonfunctional descriptive material lacking patentable weight over the substrate product as detailed in MPEP section 2111.05.
In the third paragraph regarding rejections under 35 USC 103, Applicant raises the issue that claim 39 recites displaying a visual indication of the instructions, the visual indication comprising a graphic including a plurality of circles that expand and contract on a breath-by-breath basis to indicate timing of the inspiration and expiration in the respiratory event sequence, wherein a visual rate of the expansion and contraction of the plurality of circles corresponds to a pre-determined breathing rate..  Examiner acknowledges however maintains that Freeman teaches a predetermined breathing rate by way of the determination of whether the user should increase or decrease rate therein and Kroupa teaches displaying a plurality of circles that expand or contract on a breath by breath basis as a means of indicating the timing of the inspiration and expiration according to a predetermined rate, thus the claimed invention would be obvious in view of Freeman modified to comprise the graphic of Kroupa.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26-28, 30-35 and 38-42, 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman et al., US 2012/0302910 in view of Kroupa et al., US 2008/0053445.
Regarding claim 26, Freeman discloses a physiological monitor (Figure 2, assembly 200 as per Paragraph 112 including the recited tablet of Paragraph 126)  including an electronic display device (the recited tablet, as when displaying the information of Figure 10C as per Paragraph 193)  which provides respiration instructions (information for a rescuer to keep ventilation within a target range as per Paragraph 194 and optimal ventilation rate as per Paragraph 154)  to assist in timing respiration events (provision of CPR, each event of squeezing or releasing a ventilation bag being an event) the physiological monitor comprising at least one sensor (204 as per Paragraph 112)  configured to measure information (airflow)  responsive to at least one physiological parameter (the airflow being responsive to rate and tidal volume, both physiological parameters) at least one processor (recited in Paragraph 6) configured to provide instructions (arranged to determine parameters as recited)  for respiration event sequences and a display (the tablet, taken to include Figure and  10C)  configured (as shown in Figure 10C) to provide visual indication of the instructions (as per Paragraph 194)  to provide a visual indication of the instructions (at 960 and 950) the visual indication comprising a graphic (950 taken to include 952, 954 and 966)  that expands and contracts to indicate a timing of a desired respiratory sequence (CPR, the graphic being responsive to delivered inspiratory volume thus indicative of the timing of the sequence). Freeman discloses said processor to be configured to generate feedback (as per Paragraphs 151 and 154, generating feedback of whether the user should increase or decrease rate) for the user following an end of a time period (inherently, the feedback being ongoing during ventilation so following a time period of a first inspiration and expiration cycle) said feedback being based on the measured information  (as per Paragraph 154, 960 being an embodiment of 500 as described in paragraph 154, detecting ventilation based non said airflow). Freeman discloses a predetermined breathing rate (whether the user should increase or decrease rate), however does not  an indication of a timing of inspiration and expiration of each breath of a sequence of recommended breaths, wherein the graphic expands and contracts on a breath-by-breath basis to indicate the timing of the inspiration and expiration wherein a visual rate of the expansion and contraction of the plurality of circles corresponds to a pre-determined breathing rate. Freeman does not disclose the graphic to include a plurality of circles. 
The feature of instructions to provide a graphic that expands and contracts and of said graphic as claimed lacks a functional or structural relationship with the associated apparatus in that the claims are directed towards conveying a message or meaning to a human reader independent of the supporting product. As such the instructions to provide a graphic that expands and contracts and said graphic amount to nonfunctional descriptive material lacking patentable weight over the substrate product as detailed in MPEP section 2111.05. As such Examiner maintains that the claimed feature of an expanding and contracting graphic is not patentably distinct from Freeman. Further the feature of a graphic that is a plurality of circles as claimed lacks a functional or structural relationship with the associated apparatus in that the claims are directed towards conveying a message or meaning to a human reader independent of the supporting product. As such the instructions to provide a graphic that is a plurality of circles amount to nonfunctional descriptive material lacking patentable weight over the substrate product as detailed in MPEP section 2111.05. As such Examiner maintains that the claimed feature of instructions to provide a graphic that is a plurality is not patentably distinct from Freeman.
Further even if narrowly construed to be functional, instructions provide an indication of a timing of inspiration and expiration of each breath of a sequence of recommended breaths, wherein the graphic expands and contracts on a breath-by-breath basis to indicate the timing of the inspiration and expiration would have been obvious in view of Kroupa.  Kroupa teaches instructions (those whereby timer 10 activates timing indicators 22, 24, 26 and 28 of Figure 2 as per Paragraph 71) providing an indication (the recited visual pace setting indicator) of a timing of inspiration and expiration of each breath (inspiration timing as per Paragraph 71 and expiratory timing as per Paragraph 77) of a sequence of recommended breaths (that provided during ongoing ventilation according to Kroupa), comprising a graphic (indicators 22, 24, 26 and 28 of Figure 2 as per Paragraph 71, a line of circles indicating timing as per Paragraph 44 thus a graphic) including a plurality of circles (the illuminated units of 22, 24, 26 and 28, each of 22, 24, 26 and 28 being a circle as depicted) that expands and contracts on a breath-by-breath basis (the  indicators being arranged adjacent one another thus the effective illuminated area expanding or contracting being activated and deactivated sequentially as per Paragraphs 71 and 77 thus providing an illuminated area defined by the illuminated units of 22, 24, 26 and 28 which increases and decreases in extend thus expands and contracts) to indicate the timing of the inspiration and expiration wherein a visual rate (the recited predetermined intervals of sequential illumination of Paragraphs 43 and  44)  of the expansion and contraction of the plurality of circles corresponds (as during sequential illumination followed by dimming as necessitated by the recited illumination at intervals) to a pre-determined breathing rate (the recited pace of breaths, indicated by predetermined intervals thus inherently predetermined) analogous to that of Freeman by way of being a recommended rate.
Freeman and Kroupa are analogous in that both are from the field of decision support for patient ventilation.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the processor of Freeman to comprise the configuration of a processor to provide the instructions for providing an indication of Kroupa and to modify the display and indication of Freeman to further comprise the indication of a timing of inspiration and expiration of each breath of Kroupa thus resulting in Freeman wherein Freeman the instructions provide an indication of a timing of inspiration and expiration of each breath of a sequence of recommended breaths, wherein the graphic expands and contracts on a breath-by-breath basis to indicate the timing of the inspiration and expiration wherein a visual rate of the expansion and contraction of the plurality of circles corresponds to a pre-determined breathing rate, the graphic including a plurality of circles.  It would have been obvious to do so for the purpose as taught  of displaying proposed inspiration and expiration times thus facilitating breath delivery at a recommended pace such as would be in an ideal therapeutic range.

Regarding claim 27, the display device is a smartphone (alternately, as per Paragraph 101 in the embodiment where a smart phone and not a tablet).
Regarding claim 28, Freeman discloses a first housing for the sensor (the assembly of Figure 2 between 212 and 202, housing 204 and 206) and a second housing for the display (the outer housing of the recited tablet).
Regarding claim 30, the at least one processor is further configured to detect a time of performance of the inspiration and expiration (as per Paragraph 154, 960 being an embodiment of 500 as described in paragraph 154, detecting ventilation thus time performance) and generate feedback (whether the user should increase or decrease rate) for the user based on the predetermined breathing rate (that of Freeman in the modified Freeman in view of Kroupa as detailed regarding claim 26 above) and the detected time of performance.
Regarding claim 31, the predetermined rate is based on reminder settings (the desired respiration rate) corresponding to certain time or cycle (the respiratory cycle).
Regarding claim 32, respiration event sequences correspond to cardiopulmonary resuscitation (as per Paragraph 3).
Regarding claim 33, the physiological parameter comprises respiration rate (the desired range of respiration rate as per Paragraph 154) and wherein the at least one processor is configured to determine that the respiration rate of the user is outside of threshold readings (determining when and select instructions (whether the user should increase or decrease rate) based on the determination.
Regarding claim 34, the feature of instructions to include a rate of conducting the respiration event sequences as claimed lacks a functional or structural relationship with the associated apparatus in that the claims are directed towards conveying a message or meaning to a human reader independent of the supporting product. As such the instructions to include a rate of conducting the respiration event sequences amount to nonfunctional descriptive material lacking patentable weight over the substrate product as detailed in MPEP section 2111.05. As such Examiner maintains that the claimed feature of an expanding and contracting graphic is not patentably distinct from Freeman.  
Further even if narrowly construed to be functional, instructions to include a rate of conducting the respiration event sequences would have been obvious in view of Freeman wherein the instructions includes a rate of conducting the respiration event sequences (the desired range of respiration rate as per Paragraph 154) and wherein the at least one processor is further configured to generate stimulatory feedback (the indication of whether the user should increase or decrease rate) to guide the user to follow the rate.
Regarding claim 35, the at least one processor is configured to update the rate (as per Paragraph 176 as when the advised ventilation rate is increased) based on the determined physiological parameter (taking the at least one parameter to include also the recited end-tidal CO2).
Regarding claim 38, the feature of a configuration of a processor to display heart rate after performance of respiration lacks a functional or structural relationship with the associated apparatus in that the claims are directed towards conveying a message or meaning to a human reader independent of the supporting product. As such the configuration of a processor to display heart rate after performance of respiration amounts to nonfunctional descriptive material lacking patentable weight 
Further even if narrowly construed to be functional, a configuration of a processor to display heart rate after performance of respiration would have been obvious in view of Freeman wherein the at least one processor is configured to display heart rate (pulse wave form as per Paragraph 156) after the performance of the respiration event sequences (as when displaying after CPR administration).

Regarding claim 39, Freeman discloses a method (ventilating a patient using the device of Figure 2, as per Paragraphs 112 and 113) of providing respiration instructions  (information for a rescuer to keep ventilation within a target range as per Paragraph 194 and optimal ventilation rate as per Paragraph 154)  to assist in timing respiration events (provision of CPR, each event of squeezing or releasing a ventilation bag being an event), the method comprising measuring (measuring airflow with 204 as per Paragraph 112), with at least one sensor (204), information responsive to at least one physiological parameter (the airflow being responsive to rate and tidal volume, both physiological parameters). Freeman discloses said processor to be configured to generate feedback (as per Paragraphs 151 and 154, generating feedback of whether the user should increase or decrease rate) for the user following an end of a time period (inherently, the feedback being ongoing during ventilation so following a time period of a first inspiration and expiration cycle) said feedback being based on the measured information  (as per Paragraph 154, 960 being an embodiment of 500 as described in paragraph 154, detecting ventilation based non said airflow).   Freeman discloses a predetermined breathing rate (whether the user should increase or decrease rate), however does not disclose that the instructions provide an indication of a timing of inspiration and expiration of each breath of a sequence of recommended breaths, wherein the graphic expands and contracts on a breath-by-breath basis to indicate the timing of the inspiration and expiration wherein a visual rate of the expansion and contraction of the plurality of circles corresponds to a pre-determined breathing rate. Freeman does not disclose the graphic to include a plurality of circles. 
The feature of instructions to provide a graphic that expands and contracts and of said graphic as claimed lacks a functional or structural relationship with the associated apparatus in that the claims are directed towards conveying a message or meaning to a human reader independent of the supporting product. As such the instructions to provide a graphic that expands and contracts and said graphic amount to nonfunctional descriptive material lacking patentable weight over the substrate product as detailed in MPEP section 2111.05. As such Examiner maintains that the claimed feature of an expanding and contracting graphic is not patentably distinct from Freeman. Further the feature of a graphic that is a plurality of circles as claimed lacks a functional or structural relationship with the associated apparatus in that the claims are directed towards conveying a message or meaning to a human reader independent of the supporting product. As such the instructions to provide a graphic that is a plurality of circles amount to nonfunctional descriptive material lacking patentable weight over the substrate product as detailed in MPEP section 2111.05. As such Examiner maintains that the claimed feature of instructions to provide a graphic that is a plurality is not patentably distinct from Freeman.
Further even if narrowly construed to be functional, instructions provide an indication of a timing of inspiration and expiration of each breath of a sequence of recommended breaths, wherein the graphic expands and contracts on a breath-by-breath basis to indicate the timing of the inspiration and expiration would have been obvious in view of Kroupa.  Kroupa teaches instructions (those whereby timer 10 activates timing indicators 22, 24, 26 and 28 of Figure 2 as per Paragraph 71) providing an indication (the recited visual pace setting indicator) of a timing of inspiration and expiration of each breath (inspiration timing as per Paragraph 71 and expiratory timing as per Paragraph 77) of a sequence of recommended breaths (that provided during ongoing ventilation according to Kroupa), comprising a graphic (indicators 22, 24, 26 and 28 of Figure 2 as per Paragraph 71, a line of circles indicating timing as including a plurality of circles (the illuminated units of 22, 24, 26 and 28, each of 22, 24, 26 and 28 being a circle as depicted) that expands and contracts on a breath-by-breath basis (the  indicators being arranged adjacent one another thus the effective illuminated area expanding or contracting being activated and deactivated sequentially as per Paragraphs 71 and 77 thus providing an illuminated area defined by the illuminated units of 22, 24, 26 and 28 which increases and decreases in extend thus expands and contracts) to indicate the timing of the inspiration and expiration wherein a visual rate (the recited predetermined intervals of sequential illumination of Paragraphs 43 and  44)  of the expansion and contraction of the plurality of circles corresponds (as during sequential illumination followed by dimming as necessitated by the recited illumination at intervals) to a pre-determined breathing rate (the recited pace of breaths, indicated by predetermined intervals thus inherently predetermined) analogous to that of Freeman by way of being a recommended rate.
Freeman and Kroupa are analogous in that both are from the field of decision support for patient ventilation.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant Invention to modify the processor of Freeman to comprise the configuration of a processor to provide the instructions for providing an indication of Kroupa and to modify the display and indication of Freeman to further comprise the indication of a timing of inspiration and expiration of each breath of Kroupa thus resulting in Freeman wherein Freeman the instructions provide an indication of a timing of inspiration and expiration of each breath of a sequence of recommended breaths, wherein the graphic expands and contracts on a breath-by-breath basis to indicate the timing of the inspiration and expiration wherein a visual rate of the expansion and contraction of the plurality of circles corresponds to a pre-determined breathing rate, the graphic including a plurality of circles.  It would have been obvious to do so for the purpose as taught  of displaying proposed 
 
Regarding claims 40 and 41, the displaying comprises displaying the visual indication on a mobile computing device (alternately, as per Paragraph 101 in the embodiment where a smart phone and not a tablet) comprising displaying the visual indication on a smart phone.
Regarding claim 42, the measuring, generating and displaying are all performed by a single device (Figure 2, assembly 200 as per Paragraph 112 including the recited tablet of Paragraph 126).
Regarding claim 44, the feature of displaying a respiration rate lacks a functional or structural relationship with the associated apparatus in that the claims are directed towards conveying a message or meaning to a human reader independent of the supporting product. As such displaying a respiration rate amounts to nonfunctional descriptive material lacking patentable weight over the substrate product as detailed in MPEP section 2111.05. As such Examiner maintains that the claimed feature of an expanding and contracting graphic is not patentably distinct from Freeman.  
Further even if narrowly construed to be functional, displaying a respiration rate would have been obvious in view of Freeman wherein Freeman discloses further comprising displaying a respiration rate (at 504 as per Paragraph 152) of a user.
Regarding claim 45, the feature of generating instructions further comprising generating an indication of depth of the inspiration and expiration lacks a functional or structural relationship with the associated apparatus in that the claims are directed towards conveying a message or meaning to a human reader independent of the supporting product. As such the generating instructions further comprising generating an indication of depth of the inspiration and expiration amounts to nonfunctional descriptive material lacking patentable weight over the substrate product as detailed in MPEP section 
Further even if narrowly construed to be functional, generating instructions further comprising generating an indication of depth of the inspiration and expiration would have been obvious in view of Freeman wherein the generating instructions of the modified Freeman further comprise generating an indication of depth of the inspiration and expiration (inspiration and expiration each represented by distinct bar as per Column 15, lines 19-26 the length of the bars being indicative of duration). 
Regarding claim 46, the feature of instructions provide an indication of depth of the inspiration and expiration lacks a functional or structural relationship with the associated apparatus in that the claims are directed towards conveying a message or meaning to a human reader independent of the supporting product. As such the instructions provide an indication of depth of the inspiration and expiration amounts to nonfunctional descriptive material lacking patentable weight over the substrate product as detailed in MPEP section 2111.05. As such Examiner maintains that the claimed feature of an expanding and contracting graphic is not patentably distinct from Freeman.  
Further even if narrowly construed to be functional, f instructions provide an indication of depth of the inspiration and expiration would have been obvious in view of Freeman wherein the at least one processor is configured to display heart rate (pulse wave form as per Paragraph 156) after the performance of the respiration event sequences (as when displaying after CPR administration).

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Freeman and Kroupa as applied to claim 34 above in view of Linda G. Russek, US 5,319,355.  Freeman discloses the stimulatory feedback to be visual or audible in the exemplary (Paragraph 128) however does not disclose the stimulatory feedback to include a vibrational feedback.
 a stimulatory feedback (vibration annunciation) as per Column 3, lines 30-39) including vibrational feedback
Russek and Freeman are analogous I that both are from the field of ventilation with monitoring and notification.  Therefore it would have been obvious to one of ordinary skill in the art prior to the filing date of the instant invention to include the vibrational annunciator of Russek with the display of Freeman, thus resulting in Freeman comprising vibrational feedback.  It would have been obvious for the purpose of providing information to a user without the need for a direct line of sight or audible signals such as would contribute to and possibly be difficult to discern from ambient noise.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NED T HEFFNER whose telephone number is (571)270-7274.  The examiner can normally be reached on M - Ths 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


NED T. HEFFNER
Examiner
Art Unit 3785



/NED T HEFFNER/Examiner, Art Unit 3785